Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 4-7, the applicant asserts that “XIAO does not disclose or suggest at least the following features of amended claim 21: wherein the number of the sequence resources in the first sequence resource set and the number of the sequence resources in the second sequence resource set are related to a maximum number of codewords for downlink data transmission” as amended claim 21. Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).

As indicated by par. 78 of XIAO, “…DCI information on a carrier includes a counter CC value, used to indicate a number of a scheduled carrier (also referred to as an accumulated quantity of scheduled carrier(s). The quantity of scheduled carrier(s) is consistent with a quantity of pieces of transmitted downlink DCI and a quantity of downlink PDSCHs…” and 
par. 89 of XIAO, “… the UE determines UCI according to the first-type indication information when the base station generates DAI information according to a quantity of scheduled carrier(s)…” as further indicated by par. 90, 91 of XIAO, “…the base station clearly knows a quantity of bits of HARQ-ACK/NACK information that should be generated according to a current scheduling case, and clearly knows a to-be-indicated 
As indicated by XIAO, determined the feedback resource set with bundling or not based on the total quantity of the feedback for the codewords for downlink data transmission that constrained to the maximum quantity of bits carried by the new PUCCH format would indicating the relation to the maximum number of codewords for downlink data transmission. Therefore XIAO would teach “wherein the number of the sequence resources in the first sequence resource set and the number of the sequence resources in the second sequence resource set are related to a maximum number of codewords for downlink data transmission.”  Therefore, XIAO would teach “wherein the number of the sequence resources in the first sequence resource set and the number of the sequence resources in the second sequence resource set are related to a maximum number of codewords for downlink data transmission” as amended claim 21.

Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25-28, 31, 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIAO et al. (US 20180213524).

Regarding claims 21, 31, XIAO teaches a method for transmitting feedback information (fig. 14, 15, apparatus uplink control information transmission apparatus, which inherent has processor and memory for storing and running the program), comprising: 
determining, by a terminal device, a first sequence resource for transmitting the feedback information (par. 70, 71, 78, 80, 91, 105, 111-115, transmitting the HARQ-ACK/NACK  with different PUCCH resources of different PUCCH resource sizes or different PUCCH formats may be selected for use from the PUCCH resource list according different codebook size configured by the base station ), wherein the first sequence resource is contained in a first sequence resource set or a second sequence resource set (par. 78, 80, 83, 91, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively… learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010"), and a number of the sequence resources in the first sequence resource set is 2 (par. 78, 82, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively), a number of the sequence resources in the second sequence resource set is 4 (par. 78, 82, learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010"), and the sequence resources in the first sequence resource set are a first sequence resource and a third sequence resource in the second sequence resource set (par. 78, 82, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively…learn, according to the total CC value 4, that a total length of the HARQ feedback information is 4 bits, thereby determining that the codebook of the HARQ-ACK/NACK information is "1010");
wherein the number of the sequence resources in the first sequence resource set and the number of the sequence resources in the second sequence resource set are related to a maximum number of codewords for downlink data transmission (par. 78, 80, 89, 90, 91, the UE may determine, according to the received total CW value 6, that a total quantity of bits of the HARQ feedback codebook is 6; depending on the maximum quantity feedback of bits carried by the PUCCH and the number of ACK bits for the number of codewords for downlink data transmission, the bundling process of the feedback bits for sending the feedback bits on the resource with bundling or not).

Regarding claims 25, 35, XIAO teaches the method according to claim 21, wherein an offset between two adjacent sequence resources in the first sequence resource set is a first value (fig. 3, par. 78, 80, the location of the ACK/NACK depend on the count values and the resource for sending ACK/NACK are adjacent).

Regarding claims 26, 36, XIAO teaches the method according to claim 21, wherein an offset between two adjacent sequence resources in the second sequence resource set is a second value (fig. 3, par. 78, 80, the location of the ACK/NACK depend on the count values and the resource for sending ACK/NACK are adjacent).

Regarding claims 27, 37, XIAO teaches the method according to claim 21, further comprising: receiving, by the terminal device, downlink control signaling, wherein the downlink control signaling is used by the terminal device to determine whether the first sequence resource is contained in the first sequence resource set or is contained in the second sequence resource set (par. 70, 78, 86, 87, 88, 89, 91, DCI using first-type indication information and second-type indication information to indicate spatial bundling on the HARQ information of the scheduled carrier(s), the counter CC value, total CC value).

Regarding claims 28, 38, XIAO teaches the method according to claim 27, wherein the downlink control signaling is used to indicate the number of codewords for downlink data transmission (par. 71, 80, 89, DCI information on a carrier includes information about a counter CW value, used to indicate a number of a scheduled CW (also referred to as an accumulated quantity of scheduled CWs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al. (US 20180213524) in view of R1-1712576 (“Short PUCCH format for UCI up to 2 bits”, Intel Corporation herein as R1-1712576).

Regarding claim 41, 42, XIAO teaches the method according to claim 21, wherein the number of bits of feedback information carried by each of the sequence resources in the first sequence resource set is 1 (par. 78, 80, 83, 91, the UE may determine, according to the counter values of the CC1 and the CC6, that two pieces of bundled HARQ feedback information are located on a first bit location and a third bit location respectively).
However, XIAO does not teach the number of bits of feedback information carried by each of the sequence resources in the second sequence resource set is 2.
But, R1-1712576 in a similar or same field of endeavor teaches the number of bits of feedback information carried by each of the sequence resources in the first sequence resource set is 1(fig. 1, section 2, 2.2.3, configuring a resource for bit HARQ or resource for 2 bits HARQ), and the number of bits of feedback information carried by each of the sequence resources in the second sequence resource set is 2 (fig. 1, section 2, 2.2.3, configuring a resource for bit HARQ or resource for 2 bits HARQ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R1-1712576 in the system of XIAO to transmit feedback.
The motivation would have been to improve the throughput of the system. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/11/2022